         Case 4:21-po-05015-JTJ Document 6 Filed 01/19/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                PO-21-05015-GF-JTJ

              Plaintiff,                   VIOLATION:
                                           9711482
       vs.                                 Location Code: M13

  NICOLE K. CRINER,                        ORDER

              Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $50 fine and $30 processing fee for violation 9711482 (for a total of $80), and for

good cause shown, IT IS ORDERED that the $80 fine paid by the defendant is

accepted as a full adjudication of violation 9711482.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

January 21, 2021, is VACATED.

                  19 day of January, 2021.
      DATED this ___


                                       ____________________________
                                       John T. Johnston
                                       United States Magistrate Judge
